DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-4,6-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/11/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention pertains to an apparatus and method for cutting into a bone.  Specifically, the apparatus comprises a resection tool having a nozzle with an adjustable diameter, a controller operable to adjust the diameter of the nozzle to control the fluid pressure throughout the resection as different density of bone is encountered based on the position of the nozzle relative to the work piece and wherein the controller can adapt the nozzle to provide minimal fluid pressure needed to cut through the respective bone density encountered.
The application is allowable based on applicant’s persuasive arguments on Pg. 5-6 of the Remarks filed on 5/19/2022.  As noted therein, the claimed invention requires that the controller adjust the diameter so that the pressure used to cut through a piece of bone with a specific density is the minimum amount of pressure required of the fluid whereas the Moctezuma reference instead teaches that the speed of the cutting device (to which the fluid pressure was equated within the rejection) should be increased while cutting less dense bone so as to reduce the amount of cutting time needed and thus reduce the amount of heat the bone is subjected to.  Applicant is correct in that the Moctezuma reference would not be amenable to modification to reduce the speed since the amount of time and heat generation in a single cutting spot would increase thus being counter to the goals of the reference.  Therefore, the references of record do not render the combination of limitations recited above obvious and there is no motivation for modifying the reference to include the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775